                Case 2:20-cv-00597-RSM Document 14 Filed 05/26/20 Page 1 of 3



 1                                              THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4
 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10 JENNIFER B. NGUYEN,
                                                        No.: 2:20-cv-00597-RSM
11                        Plaintiff,
                                                        STIPULATION AND ORDER TO
12         v.                                           EXTEND TIME TO RESPOND TO
                                                        PLAINTIFF'S COMPLAINT
13 TRAVELERS CASUALTY INSURANCE
   COMPANY OF AMERICA,                                  NOTE ON MOTION CALENDAR:
14
                 Defendant.                             May 22, 2020
15

16                                          STIPULATION
17         Plaintiff Jennifer B. Nguyen and Defendant Travelers Casualty Insurance Company

18 of America, by and through their respective counsel, agree that Defendant shall have until

19 June 30, 2020 to file an Answer or otherwise respond to Plaintiff’s Complaint. Plaintiff and

20 Defendant further agree that in so extending this deadline, neither Plaintiff nor Defendant

21 waive any right, claim, or defense in this action.

22

23

24

25

26

     STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO                PAGE 1   Bullivant|Houser|Bailey PC
     PLAINTIFF'S COMPLAINT                                                      925 Fourth Avenue, Suite 3800
                                                                                Seattle, Washington 98104
     NO.: 2:20-CV-00597-RSM                                                     Telephone: 206.292.8930
                 Case 2:20-cv-00597-RSM Document 14 Filed 05/26/20 Page 2 of 3



 1            DATED this 22th day of May 2020.

 2    BULLIVANT HOUSER BAILEY PC                 KELLER ROHRBACK LLP
 3

 4    /s/ Daniel R. Bentson                      /s/ Ian S. Birk
                                                 Ian S. Birk, WSBA #31431
 5    Daniel R. Bentson, WSBA #36825             E-Mail: ibirk@kellerrohrback.com
      E-Mail: dan.bentson@bullivant.com          Lynn L. Sarko, WSBA #16569
 6    Owen R. Mooney, WSBA #45779                E-Mail: lsarko@kellerrohrback.com
      E-mail: owen.mooney@bullivant.com          Gretchen Freeman Cappio, WSBA #29576
 7    925 Fourth Ave., Suite 3800                E-mail: gcappio@kellerrohrback.com
      Seattle, Washington 98104                  Irene M. Hecht, WSBA #11063
 8    Telephone: 206.292.8930                    E-mail: ihecht@kellerrohrback.com
                                                 Amy Williams Derry, WSBA #28711
 9    Attorneys for Defendant                    E-mail: awilliams-derry@kellerrohrback.com
                                                 Maureen Falcki, WSBA #18569
10                                               E-mail: mfalecki@kellerrohrback.com
                                                 Nathan L. Nanfelt
11                                               Email: nnanfelt@kellerrohrback.com
                                                 1201 Third Ave., Suite 3200
12                                               Seattle, WA 98101
                                                 Telephone 206.623.1900
13
                                                 Attorneys for Plaintiff
14

15
              IT IS SO ORDERED this 26th day of May, 2020.
16

17

18

19
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26   4840-6803-7565.1

      STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO          PAGE 2   Bullivant|Houser|Bailey PC
      PLAINTIFF'S COMPLAINT                                                925 Fourth Avenue, Suite 3800
                                                                           Seattle, Washington 98104
      NO.: 2:20-CV-00597-RSM                                               Telephone: 206.292.8930
            Case 2:20-cv-00597-RSM Document 14 Filed 05/26/20 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2        I hereby certify that on May 26, 2020, I electronically filled with the Clerk of the

 3 Court using the CM/ECF system which will send notification of such filing to the person(s)

 4 listed below:
 5        Ian S. Birk
          Lynn L. Sarko
 6        Gretchen Freeman Cappio
          Irene M. Hecht
 7
          Amy Williams Derry
 8        Maureen Falecki
          Nathan L. Nanfelt
 9        KELLER ROHRBACK L.L.P.
          1201 Third Avenue, Suite 3200
10        Seattle, WA 98101
          Telephone: (206) 623-1900
11
          Fax: (206) 623-3384
12        Email: ibirk@kellerrohrback.com
          Email: lsarko@kellerrohrback.com
13        Email: gcappio@kellerrohrback.com
          Email: ihecht@kellerrohrback.com
14        Email: awilliams-derry@kellerrohrback
15        Email: mfalecki@kellerrohrback.com
          Email: nnanfelt@kellerrohrback
16
          Attorneys for Plaintiff
17
          Dated: May 26, 2020
18

19
                                                   s/Monica Tofoleanu
20                                                 Monica Tofoleanu, Legal Assistant
21

22

23

24

25

26

     STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO              PAGE 3    Bullivant|Houser|Bailey PC
     PLAINTIFF'S COMPLAINT                                                     925 Fourth Avenue, Suite 3800
                                                                               Seattle, Washington 98104
     NO.: 2:20-CV-00597-RSM                                                    Telephone: 206.292.8930
